Exhibit 10.70

AMENDMENT TO THE

CINERGY CORP. NONQUALIFIED DEFERRED INCENTIVE COMPENSATION PLAN

The Cinergy Corp. Nonqualified Deferred Incentive Compensation Plan, as amended
and restated effective as of December 1, 1996, as amended (the “Plan”), is
hereby amended effective as of December 19, 2007.

 

(1) Explanation of Amendment

The Plan is amended to provide that certain amounts that are subject to
Section 409A of the Code shall be distributed in a single lump sum as soon as
administratively practicable following a participant’s separation from service.

 

(2) Amendment

 

  (a) Article V of the Plan is hereby amended by adding the following new
paragraph at the end thereof:

“The Committee may, in its sole discretion, require a mandatory lump sum payment
of amounts deferred under the Plan that are subject to Section 409A of the Code
and that do not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, which payment shall be made as soon as administratively practicable
following the Participant’s separation from service (within the meaning of
Section 409A of the Code), provided that the payment results in the termination
of the entirety of the Participant’s interest under the Plan, including all
agreements, methods, programs, or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 409A of the Code. No
payments shall be made under this paragraph to an individual who is a “specified
employee” within the meaning of Section 409A of the Code prior to the first
business day of the seventh month following his or her separation from service
(within the meaning of Section 409A of the Code), or if earlier, upon the
Participant’s death.”

IN WITNESS WHEREOF, Cinergy Corp. has caused this Amendment to be executed and
approved by its duly authorized officer as of December 19, 2007.

 

By:  

\s\ Karen R. Feld

  Karen R. Feld   Vice President, Corporate Human Resources